      Case 2:14-cv-02955-KJM-DB Document 82 Filed 03/04/21 Page 1 of 2
1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11                                                       No. 2:14-cv-2955 KJM DB PS
      Vincent Yee,
12
                         Plaintiff,                      ORDER APPOINTING LIMITED
13                                                       PURPOSE COUNSEL FOR SETTLEMENT
              v.
14
      Sacramento County Jail, et al.,
15
                         Defendants.
16

17

18           Plaintiff Vincent Yee is proceeding pro se in this civil rights action filed pursuant to

19   42 U.S.C. § 1983. The court finds that the appointment of counsel for plaintiff is warranted for

20   the limited purpose of assisting plaintiff prepare for and participate in a settlement conference.

21   Jason R. Crockford has been selected from the Court’s Pro Bono Attorney Panel to represent

22   plaintiff for this limited purpose and has agreed to be appointed.

23           Accordingly, Jason R. Crockford is appointed as limited purpose counsel for plaintiff in

24   the above entitled matter. This appointment is for the limited purpose of assisting plaintiff with

25   preparing for and participating in a settlement conference.

26           Jason R. Crockford’s appointment will terminate fifteen days after completion of the

27   settlement conference, or any continuation of the settlement conference.

28   /////

                                                        1
     Case 2:14-cv-02955-KJM-DB Document 82 Filed 03/04/21 Page 2 of 2
1           Appointed counsel shall notify Sujean Park via email at spark@caed.uscourts.gov if he
2    has any questions related to the appointment.
3           The Clerk of the Court is directed to serve a copy of this order upon Jason R. Crockford,
4    Law Office of Jason R. Crockford, 200 E. Yosemite Ave., Madera, CA 93638.
5           IT IS SO ORDERED.
6    DATED: March 3, 2021
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
